Title: Enclosure: Petty Vaughan’s Notes on Rutabaga (Swedish Turnip), 29 March 1819, enclosure number 1 in Petty Vaughan to Thomas Jefferson, 29 March 1819
From: Vaughan, Petty
To: 


            Notes on the Culture of the Swedish Turnip, as practised in Maine with success.
            1. Rich loam, or black mould is found to suit it best.
            2. The land should be new, (either from turning up the sod, or from burnt woods); or well  manured with stable-manure the year preceding; for if done the same year, you will be troubled with worms & other insects. Plaister of Paris may be used applied to it, with great advantage;—both by rolling the seed in it, & as a topdressing.
            3. When the ground is well ploughed & harrowed, & immediately after planting your corn; sow the turnip seed in drills, 3 or 3½ feet asunder; dropping at least one seed to every three inches; in order to admit of some being destroyed, and still having enough left for selection, when they are thinned at the second hoing hoeing.
            4. This crop must be kept clean by the hoe; and at the second hoing, the plants in the rows are to be left from 1 foot to 15 Inches from each other; always  selecting the most vigorous.
            
            
            The success of this crop depends much upon its being kept clean, & receiving frequent rains. Should both these circumstances concur, from 2  to 500 bushels may be expected on an acre; according to climate & soil.
            In Maine, the Turnip must be housed early in the fall; tho,’ a slight frost does not affect  it. Perhaps the whole crop would stand out during a Virginia Winter.
            As food for cattle & sheep, it should be used with a proportion of hay or dry fodder; & not more than a peck, or half a bushel, ⅌r day, given to an ox weighing 800 lbs; & in like proportion to smaller animals. For horses & milch cows, the carrot is preferable; producing a sleek coat   on the former, & not flavoring the milk of the latter; which the Turnip sometimes does.
            Cattle fed on the Turnip are not   much affected, when turned out to grass in the spring; this green food having prepared them for the change.
            Two & an half to three bushels of Turnips have, by experience, been found equal to a bushel of corn. This fact throws the balance much in favor of the Turnip Crop; especially as the latter does not impoverish the land.
            The turnip should be washed, & cut into small pieces, or be broken with a beetle or mallet, before giving it to Cattle.
            In the District of Maine this root will keep without decaying, or losing its juicy juicy state, till June & July; & in that country makes an important branch of the system of roots, so necessary where long winters prevail.
            It should be remembered also, that the plant, when sowed too thick will at least serve to furnish an early green; & that many persons prefer the Swedish to the Common turnip, at all times, as a table vegetable; or at least are pleased with it, when the common turnip ceases to be good.—Lastly, in the fall, the top may be given to cattle as fodder; perhaps even for some short time before the turnips are taken from the ground.
            The yellow, is considered better than the White, Swedish Turnip.
            
               Monticello 29th Mar: 1819
            
          